Order filed November 24, 2021




                                      In The

       Eleventh Court of Appeals
                                   ____________

                                No. 11-18-00102-CR
                                   ____________

                 JESSE VILLAFRANCO, JR., Appellant
                                        V.
                    THE STATE OF TEXAS, Appellee

                    On Appeal from the 441st District Court
                           Midland County, Texas
                       Trial Court Cause No. CR45624

                                    ORDER
      On April 23, 2020, this court issued an opinion and judgment in which we
affirmed the judgments of the trial court. Appellant, Jesse Villafranco, Jr., sought
discretionary review in the Court of Criminal Appeals. The Court of Criminals
Appeals granted such review and has now issued an opinion and mandate reversing
this court’s April 23, 2020 judgment and remanding the cause to this court. In its
opinion, the Court of Criminal Appeals ordered this court to abate the case for the
trial court to hold a retrospective, adversarial hearing on the admissibility of the
evidence of prior sexual abuse.      Villafranco v. State, PD-0488-20, 2021 WL
5355194, at *1, *5 (Tex. Crim. App. Oct. 20, 2021); see TEX. R. EVID. 412; see also
LaPointe v. State, 225 S.W.3d 513, 520–24 (Tex. Crim. App. 2007). In accordance
with the directive of the Court of Criminal Appeals, we abate this appeal and remand
the cause to the trial court.
       Appellant must be given an opportunity to perfect the record so that this court
can properly review the admissibility issue. Villafranco, 2021 WL 5355194, at *2
(citing LaPointe, 225 S.W.3d at 521). As stated by the Court of Criminal Appeals
in LaPointe:
               The purpose of allowing defense participation in the [Rule 412]
       hearing is to give the defendant the opportunity to substantiate his claim
       that the victim’s prior sexual history is admissible. The proper remedy
       [is] to abate the appeal and remand the case to the trial court to afford
       the defendant an adversarial hearing in which he [has] an opportunity
       to make that showing. Once that [is] done, [this court will] then be in
       a position to intelligently review the issue of whether the prior sexual
       history evidence was admissible.
LaPointe, 225 S.W.3d at 523.
       The trial court is directed to hold a retrospective hearing in accordance with
the October 20, 2021 opinion issued by the Court of Criminal Appeals in this cause.
See Villafranco, 2021 WL 5355194, at *1, *5. The hearing must be recorded by the
court reporter. Id. at *2. Appellant, Appellant’s counsel, and the prosecutor are to
be present for the hearing, and the attorneys are to be permitted to question the victim
and present evidence regarding prior sexual abuse of the victim. Id.
       A supplemental reporter’s record from the hearing shall be sealed in
accordance with Rule 412(d) and shall be filed in this court no later than January 28,
2022. This appeal will be reinstated when the supplemental reporter’s record is filed
in this court.


November 24, 2021                                           PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.
                                           2